DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claim 27) as well as the species of: one PTP peptide used in the vaccine; SEQ ID NO. 3 as said peptide; MHC class I as MHC that binds said peptide; and sarcoma as target disease, in the reply filed on 11/21/2020 is acknowledged.
Claims 17-20 and 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2020.
To expedite prosecution, the examiner rejoins melanoma as target disease.  All other restriction/election requirements stand.

Claim Status
Claims 1-16 are canceled.
Claims 17-20 and 25-26 are withdrawn.
Claims 21-24 and 27 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP16305243, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The foreign priority document provides no more detail over the instant claims than does the instant disclosure.  Thus, for the same reasons infra that the instant disclosure fails to full .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 08/30/2018 and 01/07/2021 are being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  The sequences can be found on pages 16-18 and 21-22, page 24 and its Table 1, as well as page 30 and its Table 2.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Figures 7A-B require a sequence identifier.  

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The use of the term TRITON (Pg. 20), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the cancerous tumor of the subject" in claim 22, which depends on claim 27.  There is insufficient antecedent basis for this limitation in the 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer via administered an immunogenic composition comprising a pioneer translation product (PTP), microvesicle, and carrier/excipient to a subject having cancer, wherein the PTP is known to be presented in complex with MHCI on the surface of the cells of the cancer and said MHC/PTP complex is known to induce a CTL response, does not reasonably provide enablement for methods of preventing cancer or methods of treating cancer via administering a composition comprising PTP peptides that are not presented by the target cancer cells in complex with MHCI or that are not shown to .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 27 drawn to a method of inducing an immune response in a subject comprising administering a vaccine composition comprising a first PTP, a microvesicle, and a pharmaceutically acceptable carrier or excipient to said subject.
The nature of the invention is a treatment for cancer in which T cell epitopes are administered.
The level of skill of one skilled in this art is high.
The specification teaches that treatment or treat refers to intervention in an attempt to alter the natural course of the subject treated and can be either preventive or curative (Pg. 13).  Since the subject of all claims above can be one that does not yet suffer from a cancer, all claim scopes encompass cancer prevention methods.
No material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention.  It would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects 
The vaccine art teaches that compositions comprising some tumor associated antigens are effective in treatment of cancer through generation of immunogenic response to the tumor antigen (see for example, Komenaka et Al., Clinics in Dermatology, 2004, Vol. 22, Pg. 251-265, specifically page 257).  However, nowhere in the art does it show that tumor antigens are effective at preventing cancer.  Evans et Al. (Q. J. Med 1999: 92: 299-307) teach that vaccines against cancer are not fully established, and it is stated that adjuvant therapy to prevent or delay disease still needs experimentation.  Evans et Al. further state that such cancer vaccines are at best used as a therapeutic and not as a prophylactic and that “the notion that cancer vaccines will replace standard therapeutic strategies in malignant disease still belongs to the realm of fiction” (see page 303 last paragraph).
In some cases, it is known that certain cancers arise from a single cause.  This cause can be viral as in the case of cervical cancer, caused predominantly by persistent cervical infection with human papillomavirus (HPV) (Schiffman et Al., The New England Journal of Medicine, Vo. 353, No. 20, Pg. 2101-2104, 2005).  Schiffman et Al. teach that primary prevention through vaccination against HPV might be possible in young women (Pg. 2101, Column 3, Paragraph, first parital).  However, they also teach that vaccine 
The art of small molecule chemotherapeutics teach that some molecules successful at treating cancers can also reduce risk.  Cuzick et Al. (The Lancet, Vol. 361, Pg. 296-300, 2003) teach that tamoxifen can reduce the risk of ER-positive breast cancer but cannot be recommended as a preventive agent (Pg. 299, Column 2, Paragraph, first).  The reason it cannot be recommended centers around the need for continued research into specific subgroups of high-risk but healthy women for whom the risk-benefit ratio is sufficiently positive to recommend prophylactic tamoxifen treatment  (Pg. 299, Column 2, Paragraph, first).  
With respect to peptide-based cancer prevention agents, the art currently does not recognize a definitive example though promising candidates are present.  Hernandez-Ledesma (Peptides, Vol. 30, Pg. 426-430, 2009) teaches that lunasin, a peptide discovered in soy has demonstrated cancer-preventative capacity in vitro and mouse models (Abstract).  The authors define it as a perfect candidate to exert an in vivo cancer-preventive activity but more research is required to establish it in this role (Pg. 429, Column 2, Paragraph, first partial).  
Therefore, the art has only recognized the treatment of a cancer. It is recommended that all uses of the term vaccine be replaced by immunogenic composition.  
With respect to use of the PTPs with disclosed sequences in the instant specification, none appear to be enabled for use in treating or inducing an immune response in a mammal and in particular a human subject, such that the subject would be treated for the cancer from which they suffer.  SEQ ID Nos. 2-4, 6-7, 14-17, and 21-23 are from yellow fluorescent protein which is based on a jellyfish protein.  This protein is not expressed in mammals, particularly humans naturally.  Similarly, SEQ ID NO. 5 is a chicken protein (Table 1).  Therefore, none of these peptides will be presented by a natural forming cancer in the subject of instant claims.  SEQ ID Nos. 1, 12-13, and 18-20 may be from human hemoglobin beta.  However, the specification provides no instance in which this protein is naturally expressed in cancer cells and the peptides from the hemoglobin presented by MHC to the immune system.  Rather, cancer cells were transfected with a plasmid to artificially produce said globin and produce the PTPs above (Pg. 19).  Similarly, tumor cells were made to express ovalbumin as well (Pg. 19).  On page 23, it appears that Applicant used natural peptides from tumor cell lines as part of a cancer vaccine.  However, none were isolated and identified.  Thus, it is not clear which function as T cell epitopes.  
Without knowledge that the supposed T cell epitopes identified by Applicant by sequence are actually presented in complex with MHC by cancer cells naturally and whether or not said complex can activate a CTL response against the cancer, one of ordinary skill in this art would question the enablement of use of these peptides for raising an immune response in a subject in order to achieve any therapeutic goal.  Said another 
The prior art recognizes the requirement of a nexus between T cell epitopes and cancer cells in order for said epitopes to be used therapeutically in cancer patients.  Wang (US7084239, published 08/01/2006) teaches cancer peptides are immunologically recognized by T lymphocytes of the immune system and the antigenic epitopes of said peptides cause a cellular mediated immune response by interaction with T cells which causes the T cells to eliminate or reduce the cancer in a mammal or human (Column 5, Paragraph, second).  Thus, T cell epitopes must be presented by the target cancer cells (Column 5, Paragraph, third) in order to stimulate the anti-cancer immune response controlled by effector T cells.  The presentation of the peptides is well-known to require MHC molecules as referred to in Wang at Column 5, Paragraph, sixth).  
Yet, PTPs for use in the instant invention can be sequences that would never be presented by natural cancer cells to the immune system owed to the fact that human cells, for example, do not express the proteins from which the PTPs are derived.  See pages 7-8 of the specification which make clear that Applicant believes the non-mammalian PTP above can be used in their invention.  One such epitope is even their elected species.  Therefore, as broadly as currently claimed, the claims encompass use of artificial PTPs that are not expressed by cancer cells or presented thereby via MHCI in order to treat a cancer patient.  Such breadth is not enabled for the reasons supra.  Therefore, as broadly as they are currently written, all the claims above fail the enablement requirement and are rejected here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 24, and 27 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (US7084239, published 08/01/2006).
Wang teaches a novel cancer antigen NY-ESO-1CAG-3 and peptides therefrom derived from various open reading frames from the NY-ESO-1 gene (Abstract).  These peptides are recognized by cytotoxic T-lymphocytes (CTLs) in an HLA restricted manner and are promising candidates for immunotherapy for treatment of cancer (Abstract).  Their cancer peptide is useful as an immunogen and vaccine to inhibit cancer in a mammal (Column 2, Paragraph, first).  Said mammal can be human (Column 5, Paragraph, second).  Their cancer peptides are recognized by T lymphocytes and contain antigenic cancer epitopes which cause a cell-mediated immune response via interaction with T cells (Column 5, Paragraph, first).  This causes the T cells to eliminate or reduce the cancer in the human/mammal (Column 5, Paragraph, second).  The cancer peptide of their invention is derived from melanoma and sarcoma (Column 5, Paragraph, fourth).  Of particular interest are cancer peptides recognized by CTLs in patients with melanoma 
Their cancer epitope comprises their SEQ ID No. 38, 46, or 47 (Column 7, Paragraphs, eighth-ninth and Column 12, Paragraph, first).  Their cancer peptide may be derived from an alternative open reading frame of SEQ ID NO. 3 (Column 7, Paragraph, seventh).  Thus, it is a PTP as defined by the instant specification since it is made by a translation event distinct from that of the other reading frames including the full-length protein.  It is derived from non-spliced mRNA since this contains the alternative open reading frame before and after splicing, said spliced mRNA also being derived from the non-spliced precursor.  
The cancer peptide can be purified from natural sources such as primary clinical isolates (Column 8, Paragraph, fifth).  The cancer peptide can be formulated with pharmaceutically acceptable carriers and said composition can be used as a vaccine to treat cancer (Column 8, Paragraph, final).  The composition can comprise stimulatory molecules (Columns 8-9, Paragraph, spanning). Said stimulatory molecule can be provided in the membrane of a liposome (Column 9, Paragraph, second).  Said liposome is a microvesicle. They teach a method of administering the cancer vaccine in an effective amount to inhibit cancers or inhibit growth of cells expressing the CAG-3 product in a mammal (Column 2, Paragraph, fourth-fifth).  Said administration will clearly induce an immune response as discussed supra.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US7084239, published 08/01/2006), in view of Harris (US2004/0157307, published 08/12/2004) and Topalian (US2012/0177669, published 07/12/2012).
Wang teaches a novel cancer antigen NY-ESO-1CAG-3 and peptides therefrom derived from various open reading frames from the NY-ESO-1 gene (Abstract).  These peptides are recognized by cytotoxic T-lymphocytes (CTLs) in an HLA restricted manner and are promising candidates for immunotherapy for treatment of cancer (Abstract).  Their cancer peptide is useful as an immunogen and vaccine to inhibit cancer in a mammal (Column 2, Paragraph, first).  Said mammal can be human (Column 5, Paragraph, second).  Their cancer peptides are recognized by T lymphocytes and contain antigenic 
Their cancer epitope comprises their SEQ ID No. 38, 46, or 47 (Column 7, Paragraphs, eighth-ninth and Column 12, Paragraph, first).  Their cancer peptide may be derived from an alternative open reading frame of SEQ ID NO. 3 (Column 7, Paragraph, seventh).  Thus, it is a PTP as defined by the instant specification since it is made by a translation event distinct from that of the other reading frames including the full-length protein.  It is derived from non-spliced mRNA since this contains the alternative open reading frame before and after splicing, said spliced mRNA also being derived from the non-spliced precursor.  
The cancer peptide can be purified from natural sources such as primary clinical isolates (Column 8, Paragraph, fifth).  The cancer peptide can be formulated with pharmaceutically acceptable carriers and said composition can be used as a vaccine to treat cancer (Column 8, Paragraph, final).  The composition can comprise stimulatory molecules (Columns 8-9, Paragraph, spanning). Said stimulatory molecule can be provided in the membrane of a liposome (Column 9, Paragraph, second).  Said liposome 
Wang does not teach use of microvesicles derived from the cancerous tumor of the subject vaccinated in their vaccine composition.  However, they do teach that active immunotherapy with cancer cell extracts or intact cancer cells containing tumor antigens were previously tried methods (Column 9, Paragraph, sixth).  Thus, the art was well-aware of use of antigens contained in membranes like cell membranes in vaccines prior to the filing of the instant application.
Harris teaches a method of vaccination using melanosomal proteins as immunogen (0017).  
Topalian teaches Mart-1 is an important target of immunotherapeutic approaches for the treatment of melanoma including vaccines and that it is a transmembrane protein localized to melanosomes (0040).  
Taken all together, it would have been obvious to one of ordinary skill in this art that melanosomes from melanoma cells, which contain tumor antigens, can be used to generate immune responses in cancer patients as components of cancer vaccines.  They are membranes containing cancer antigens like the intact cells of Wang above. Thus, they would be viewed as functional vaccine components and allow the use of important tumor antigens like the otherwise insoluble transmembrane Mart-1 in vaccines.  Their addition to the PTP-based vaccine of Wang would provide the clear advantage of increasing the amount of target proteins in the vaccine, effectively increasing the number 
Thus, the combined teachings above clearly render the instant claims supra obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642